                     Case 18-18498-RBR         Doc 52       Filed 01/09/19    Page 1 of 25
                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION


   IN RE:                                               }            Case Number: 18-18498-RBR
                                                        }
   OGHI, LLC                                            }            JUDGE: Raymond B. Ray
                                                        }
                    Debtor.                             }            CHAPTER 11


                  DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                        FOR THE PERIOD
                              FROM DECEMBER 1, 2018 TO DECEMBER 20, 2018

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the Guidelines
established by the United States Trustee and FRBP 2015.


                                                                       /s/ Bradley S. Shraiberg
                                                                          Attorney for Debtor’s Signature

   Debtor's Address                                                  Attorney's Address
   and Phone Number:                                                 and Phone Number:

   OGHI, LLC                                                         Shraiberg, Landau & Page, PA

   4601 N. Federal Highway                                           2385 NW Executive Center Drive, #300

   Pompano Beach, FL 33064                                           Boca Raton, Florida 33431

                                                                     Office Main Line: (561) 443-0800

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to
the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of the following
month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States
Trustee Program Website, http://www.usdoj.gov/ust/r21/index.htm.
    1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report.
    2) Initial Filing Requirements.
    3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.




  Monthly Operating Report                          Unaudited                                  9:44 AM, 1/9/2019
Case 18-18498-RBR   Doc 52   Filed 01/09/19   Page 2 of 25
                         Case 18-18498-RBR        Doc 52       Filed 01/09/19        Page 3 of 25
                            MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
                  FOR THE PERIOD BEGINNING DECEMBER 1, 2018 AND ENDING DECEMBER 20, 2018

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C
                                                                                                        Cumulative
Description                                                         Current Month                     Petition to Date
                                                                                       -                                 -
                                                                                       -                                 -
TOTAL OTHER RECEIPTS                                           $                       -       $                         -

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors, related
corporations, etc.). Please describe below:

           Amount                   Source of Funds                     Purpose                    Repayment Schedule
     $                        -
     $                        -

OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

                                                                                                        Cumulative
Description                                                         Current Month                     Petition to Date
Glacier Beer                                                                      1,762.60                        7,951.45
Glacier Business Expense                                                                                             74.51
Glacier Gifts And Donations                                                                                          94.13
Glacier Ice Cream                                                                   480.00                        3,358.61
Glacier Alarm Monitoring                                                            535.46                          763.44
Glacier Propane                                                                     392.26                        2,332.68
Glacier Skate Sharpening                                                            908.75                        5,145.50
Glacier Snack Bar Beverage                                                          951.86                       10,004.24
Glacier Bistro/Snack Bar Food                                                     4,007.40                       15,152.38
Glacier Hockey Equip                                                                                                459.90
OGH Food and Beverage                                                                                               537.79
[CREDIT CARD XX0560]                                                                                              3,000.00
Glacier Pest Control                                                                                                365.07
Glacier Repairs                                                                    267.58                         7,980.02
Glacier Pro Shop AQP                                                                                              4,340.43
Glacier Referees                                                                                                    805.00
Glacier Rental Skates
Glacier Supplies Party City                                                           6.34                          102.61
Glacier Supplies Becker Arena
lacier CC Fees                                                                    1,941.83                       10,884.88
Glacier Wristbands                                                                  237.27                          474.54
Glacier Zamboni Operation                                                           119.76                        1,447.99
Glacier Zamboni Parts                                                                                             1,521.99
Glacier Reimbursements                                                             127.82                           977.11
Learn to Skate                                                                                                    3,624.42
Glacier Misc.                                                                     2,000.81                       21,224.32

TOTAL OTHER DISBURSEMENTS                                      $               13,739.74       $                102,623.01
NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement


  Monthly Operating Report                              Unaudited                                         9:44 AM, 1/9/2019
                         Case 18-18498-RBR                Doc 52        Filed 01/09/19       Page 4 of 25
                                            ATTACHMENT 1
                         MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: OGHI, LLC                                                         Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                                Period Ending: 12/20/2018

ACCOUNTS RECEIVABLE AT PETITION DATE

                                          ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

    Beginning of Month Balance
     PLUS: Current Month New Billings
     MINUS: Collection During the Month
     PLUS/MINUS: Adjustments or Writeoffs                                                                                      -
    End of Month Balance                                                                                   $                       -

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                   POST PETITION ACCOUNTS RECEIVABLE AGING
                                (Show the total for each aging category for all accounts receivable)

             0-30 Days                 31-60 Days                61-90 Days            Over 90 Days                Total
         $               -         $                -        $                -        $               -       $               -

For any receivables in the "Over 90 Days" category, please provide the following:


         Customer                 Receivable Date       Status*




* Collection efforts taken, estimate of collectability, write-off, disputed account, etc.




   Monthly Operating Report                                       Unaudited                                        9:44 AM, 1/9/2019
                                     Case 18-18498-RBR                     Doc 52          Filed 01/09/19                 Page 5 of 25
                                                       ATTACHMENT 2
                                    MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: OGHI, LLC                                                                Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                                       Period Ending: 12/20/2018


In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to filing
the petition. In the alternative, a computer generated list of payables may be attached provided all information requested below is included.
                                                           POST-PETITION ACCOUNTS PAYABLE
                                     Days
 Date Incurred                    Outstanding                    Vendor                  Description                                             Amount
          7/29/2018                             120        Trane                 Compressor Repair                                          $        2,079.00
          8/31/2018                             120        GC Lock & Smith       Lock Repairs                                               $        1,283.12
          8/31/2018                              90        Winner's Circle       Advertisement                                              $        1,150.00
          8/30/2018                          12,090        New EnglandSports Sa Skate Sharpening                                            $          465.38
           9/1/2018                              90        Jackson Ultima Skates Rental Skates                                              $        6,155.04
          8/29/2018                              90        Innovative Apparel    Hockey Jerseys                                             $        5,495.04
            8/30/18                              90        AQP Enterprises        Pro Shop                                                          17,229.34

TOTAL AMOUNT                                                                                                                                $       33,856.92 (b)


                    ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                                                                                                                             $       37,438.22 (a)
 PLUS: New Indebtedness Incurred This Month                                                                                                         19,973.92
 MINUS: Amount Paid on Post Petition, Accounts Payable This Month
 PLUS/MINUS: Adjustments                                                                                                                                   -    *
Ending Month Balance                                                                                                                        $       94,895.36 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                                                SECURED PAYMENTS REPORT

List the status of Payment to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement with a
secured creditor/lessor, consult with your attorney and the United States Trustee Program prior or completing this section

                                                                                                                          Number of Post    Total Amount of
                                                                                                                             Petition        Post Petition
                                                            Date Payment                      Amount Paid                   Payments           Payments
Secured Creditor/Lessor                                    Due This Month                     This Month                   Delinquent         Delinquent
                                                                                          $                -                         -                     -
                                                                                                           -                         -                     -
                                                                                                           -                         -                     -
                                                                                                           -                         -                     -
TOTAL                                                                                     $                -        (d)
(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c) The total of line (b) must equal line (c)
(d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




         Monthly Operating Report                                                 Unaudited                                                9:44 AM, 1/9/2019
                                        Case 18-18498-RBR                            Doc 52            Filed 01/09/19                  Page 6 of 25
                                                            ATTACHMENT 3
                                                   INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: OGHI, LLC                                                                                Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                                                       Period Ending: 12/20/2018

                                                                  INVENTORY REPORT

         INVENTORY BALANCE AT PETITION DATE                                                                                               $                  27,490.00
         INVENTORY RECONCILIATION:
         Inventory Balance at Beginning of Month                                                                                          $                  27,490.00    (a)
           PLUS: Inventory Purchased During Month                                                                                                                  -
           MINUS: Inventory Used or Sold                                                                                                                           -
           PLUS/MINUS: Adjustments or Writeoffs                                                                                                                    -      *
         Inventory on Hand at End of Month                                                                                                $                  27,490.00
          METHOD OF COSTING INVENTORY: _____________________________________________________
*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:


                                                                   INVENTORY AGING

                 Less than 6                    6 months to                    Greater than
                 months old                     2 years old                     2 years old               Considered Obsolete                        Total
                       n/a                            n/a                             n/a                             n/a                            0.0%                 *
* Aging Percentages must equal 100%.
☐    Check here if inventory contains perishable items.
Description of Obsolete Inventory: ___________________________________________________________



                                                                 FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE                                                                                           $             140,055.00 (b)
(Includes Property, Plant and Equipment)


BRIEF DESCRIPTION (First Report Only): __________Real Property, Vinyl, Carpet, Appliances, Granite Countertops
      (as described in the Debtor's schedules)


         FIXED ASSETS RECONCILIATION:
           Fixed Asset Book Value at Beginning of Month                                                                                   $             167,545.00 (a), (b)
           MINUS: Depreciation Expense                                                                                                                         -
           PLUS: New Purchases                                                                                                                                 -
           PLUS/MINUS: Adjustments or Write-downs                                                                                                              -   *
          Ending Monthly Balance                                                                           $                                            167,545.00
          *For any adjustments or write-downs, provide explanation and supporting documentation, if applicable
          BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:




          (a) This number is carried forward from last month’s report. For the first report only, this number will be the balance as of the petition date.
          (b) Fair Market Value is the amount at which fixed assets could be sold under current economic conditions. Book Value is the cost of the fixed assets
             minus accumulated depreciation and other adjustments.




          Monthly Operating Report                                                            Unaudited                                                                  9:44 AM, 1/9/2019
                                       Case 18-18498-RBR                          Doc 52            Filed 01/09/19                Page 7 of 25
                                                    ATTACHMENT 4A
                                   MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: OGHI, LLC                                                    Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                           Period Ending: 12/20/2018

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK: Chase                                                          BRANCH:
ACCOUNT NAME: OGHI LLC                                                       ACCOUNT #:             XXXXX7870
PURPOSE OF ACCOUNT: OPERATING
                                                                                                                                                N/A
                           Ending Balance per Bank Statement                                                                     $      24,202.39
                            Plus Total Amount of Outstanding Deposits                                                                         -
                            Minus Total Amount of Outstanding Checks and other debits                                                             *
                            Minus Service Charges                                                                                             -
                           Ending Balance per Check Register                                                                     $      24,202.39 **, (a)

                           * Debit Cards are used by:
                           ** If Closing Balance is negative, provide explanation:

 The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( ☐ Check here if cash disbursements were authorized by United States Trustee)


         Date                   Amount                  Payee                Purpose                                            Reason for Cash Disbursement




                                         TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                  $               -      Transferred to Payroll Account
                                                  $               -      Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
   and Disbursements (Page MOR-2, Line 7).




         Monthly Operating Report                                                          Unaudited                                                        9:44 AM, 1/9/2019
                            Case 18-18498-RBR                         Doc 52             Filed 01/09/19          Page 8 of 25
                                                               ATTACHMENT 5A
                                                      CHECK REGISTER - OPERATING ACCOUNT

         Name of Debtor: OGHI, LLC                                            Case Number: 18-18498-RBR

         Report Period Beginning: 12/1/2018                                   Period Ending: 12/20/2018

         NAME OF BANChase                                                     BRANCH:
         ACCOUNT NA OGHI LLC                                                  ACCOUNT #:                      XXXXX7870
         PURPOSE OF ACCOUNT: OPERATING

          Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be
         attached to this report, provided all the information requested below is included.

            Date             Check Number                  Payee              Purpose                                                  Amount
           12/03/2019      1200                     Popping West Inc.         Ice Cream                                                        480.00
           12/03/2019      1201                     Double Eagle Distributing Beer                                                             281.00
           12/03/2019      1202                     Double Eagle Distributing Beer                                                             401.40
           12/03/2019      1203                     Gold Coast Distributing   Beer                                                           1,080.20
           12/03/2019      1204                     Bob Diamond               Skate Sharpening                                                 282.50
           12/06/2019      1205                     Coca Cola                 Snack Bar Beverage                                               488.02
           12/06/2019      1206                     WBS Wristbands            Wristbads                                                        237.27
           12/12/2019      1207                     US Trustee                Chapter 11 Fees                                                  325.00
           12/12/2019      1208                     All Star Arenas           Skate Sharpening                                                  83.33
           12/10/2019      1209                     ASCAP                     Music                                                             81.00
           12/20/2019      1210                     Angela Adwahi             Holiday Show Supplies                                            410.81
           12/10/2019      1211                     Bob Diamond               Skate Sharpening                                                 405.25
           12/13/2019      1212                     Bob's Saw Sharpening      Zamboni Operation                                                119.76
           12/13/2019      1214                     Coca Cola                 Snack Bar Beverage                                               463.84
           12/14/2019      1215                     Enviromaster              Supplies                                                         239.90
           12/13/2019      1216                     John Diamond              Reimbursement                                                    127.82
           12/17/2019      1217                     Gold Coast Distributing   Beer                                                             259.00
           12/17/2019      1218                     Bob Diamond               Skate Sharpening                                                 221.00




                                                                                                              TOTAL AMOUNT:                  5,987.10




Monthly Operating Report                                                      Unaudited                                                           9:44 AM, 1/9/2019
                                   Case 18-18498-RBR                     Doc 52          Filed 01/09/19             Page 9 of 25
                                                      ATTACHMENT 4B
                                     MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: OGHI, LLC                                                    Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                           Period Ending: 12/20/2018

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r21/index.htm.


NAME OF BANK:                                                                BRANCH:
ACCOUNT NAME:                                                                ACCOUNT #:
PURPOSE OF ACCOUNT: PAYROLL

                           Ending Balance per Bank Statement                                                                     $              -
                            Plus Total Amount of Outstanding Deposits                                                                           -
                            Minus Total Amount of Outstanding Checks and other debits                                                           -        *
                            Minus Service Charges                                                                                               -
                           Ending Balance per Check Register                                                                     $              -        **, (a)

                           * Debit Cards are used by:
                           ** If Closing Balance is negative, provide explanation:

 The following disbursements were paid in Cash:
( ☐ Check here if cash disbursements were authorized by United States Trustee)


         Date                   Amount                  Payee                Purpose                                            Reason for Cash Disbursement

                                  See Checking Account for Payroll Activity




The following non-payroll disbursements were made from this account:

         Date                   Amount                  Payee                Purpose                                            Reason for Account Disbursement




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
   and Disbursements (Page MOR-2, Line 7).




         Monthly Operating Report                                               Unaudited                                                     9:44 AM, 1/9/2019
                            Case 18-18498-RBR              Doc 52       Filed 01/09/19         Page 10 of 25
                                                      ATTACHMENT 5B
                                             CHECK REGISTER - PAYROLL ACCOUNT

Name of Debtor: OGHI, LLC                                              Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                     Period Ending: 12/20/2018

NAME OF BANK:                                                          BRANCH:                                  0
ACCOUNT NAME:                                                          ACCOUNT #:                               0
PURPOSE OF ACCOUNT: PAYROLL

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

      Date               Check Number                Payee             Purpose                                              Amount
                                                                                                                       $             -
                                                                                                                                     -
                                                                                                                                     -
                                   See Checking Account for Payroll Activity                                                         -
                                                                                                                                     -
                                                                                                                                     -
                                                                                                                                     -
                                                                                                                                     -
TOTAL AMOUNT                                                                                                           $             -




       Monthly Operating Report                                   Unaudited                                           9:44 AM, 1/9/2019
                                  Case 18-18498-RBR                     Doc 52          Filed 01/09/19             Page 11 of 25
                                                       ATTACHMENT 4C
                                         MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: OGHI, LLC                                                    Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                           Period Ending: 12/20/2018

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r21/index.htm.


NAME OF BANK:                                                                BRANCH:
ACCOUNT NAME:                                                                ACCOUNT #:
PURPOSE OF ACCOUNT: TAX

                           Ending Balance per Bank Statement                                                                     $              -
                            Plus Total Amount of Outstanding Deposits                                                                           -
                            Minus Total Amount of Outstanding Checks and other debits                                                           -        *
                            Minus Service Charges                                                                                               -
                           Ending Balance per Check Register                                                                     $              -        **, (a)

                           * Debit Cards are used by:
                           ** If Closing Balance is negative, provide explanation:

 The following disbursements were paid in Cash:
( ☐ Check here if cash disbursements were authorized by United States Trustee)


         Date                   Amount                  Payee                Purpose                                            Reason for Cash Disbursement

                                  See Checking Account for Payroll Activity




The following non-payroll disbursements were made from this account:

         Date                   Amount                  Payee                Purpose                                            Reason for Account Disbursement




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
   and Disbursements (Page MOR-2, Line 7).




         Monthly Operating Report                                               Unaudited                                                     9:44 AM, 1/9/2019
                                 Case 18-18498-RBR                  Doc 52         Filed 01/09/19             Page 12 of 25
                                                            ATTACHMENT 5C
                                                    CHECK REGISTER - PAYROLL ACCOUNT

Name of Debtor: OGHI, LLC                                                         Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                                Period Ending: 12/20/2018

NAME OF BANK:               Chase                                                 BRANCH:
ACCOUNT NAME: OGHI LLC                                                            ACCOUNT #:                  XXXXX7870
PURPOSE OF ACCOUNT: PAYROLL

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.
http://www.usdoj.gov/ust.
       Date                  Check Number                     Payee               Purpose                                           Amount
                                                                                                                               $       17,187.36
                See attached payroll account summary.                                                                                        -
                                                                                                                                             -
                                                                                                                                             -
TOTAL AMOUNT                                                                                                                   $       17,187.36 (d)

                                                              SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                                                             $             -   (a)
Sales & Use Taxes Paid                                                                                                                  5,558.51 (b)
State Taxes Paid                                                                                                                                 (c)
TOTAL                                                                                                                          $        5,558.51 (d)

(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




        Monthly Operating Report                                            Unaudited                                         9:44 AM, 1/9/2019
Case 18-18498-RBR   Doc 52   Filed 01/09/19   Page 13 of 25




                                                 Scanned by CamScanner
                                Case 18-18498-RBR                       Doc 52       Filed 01/09/19              Page 14 of 25
                                                         ATTACHMENT 4D
                                            INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                                                INVESTMENT ACCOUNTS

 Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be listed
separately. Attach copies of account statements.

Type of Negotiable
                                                                                                                                            Current Market
       Instrument                       Face Value                      Purchase Price                Date of Purchase                          Value
                                  $                     -           $                     -                                             $                  -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
                                                        -                                 -                                                                -
TOTAL                                                                                                                                   $                  -     (a)

                                                                   PETTY CASH REPORT
The following Petty Cash Drawers/Accounts are maintained:

                                       (Column 2)                      (Column 3)                         (Column 4)
                                   Maximum Amount                   Amount of Cash on                 Difference Between
   Amount of Box/                  of Cash in Drawer/                Hand at End of                     Column 2 and
     Location                             Acct.                          Month                             Column 3
                                  $                     -           $                     -           $                     -
                                                        -                                 -                                 -
                                                        -                                 -                                 -
TOTAL                                                               $                     -     (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts, provide an explanation:




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b)                                                                                        $                  -     (c)

(c) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
   and Disbursements (Page MOR-2, Line 7).




       Monthly Operating Report                                               Unaudited                                                      9:44 AM, 1/9/2019
                            Case 18-18498-RBR             Doc 52       Filed 01/09/19        Page 15 of 25
                                                        ATTACHMENT 6
                                                      MONTHLY TAX REPORT

Name of Debtor: OGHI, LLC                                             Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                    Period Ending: 12/20/2018

                                                       TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax, unemployment tax, State
workmen's compensation, etc.

Name of Taxing           Date Payment                                                          Date Last Tax            Tax Return
  Authority                   Due                 Description                Amount            Return Filed               Period
                                                                       $              -
                                                                                      -
                                                                                      -
                                                                                      -
TOTAL                                                                  $              -




       Monthly Operating Report                                  Unaudited                                          9:44 AM, 1/9/2019
                              Case 18-18498-RBR                Doc 52       Filed 01/09/19          Page 16 of 25
                                                      ATTACHMENT 7
                                        SUMMARY OF OFFICER OR OWNER COMPENSATION

Name of Debtor: OGHI, LLC                                          Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                 Period Ending: 12/20/2018

 Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments
to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses, insurance premium payments, etc. Do not include
reimbursement for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the accounting records.



Name of Officer of Owner                          Title            Payment Description                           Amount Paid
                                                                                                                $              -
                                                                                                                               -
                                                                                                                               -



                                                             PERSONNEL REPORT
                                                                                                                    Full Time          Part Time
Number of employees at beginning of period                                                                             18                   0
Number hired during the period                                                                                          0                   0
Number terminated or resigned during period                                                                             0                   0
Number of employees on payroll at end of period                                                                        18                   0



                                                      CONFIRMATION OF INSURANCE

 List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health
and life. For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of
insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

   Agent and/ or                                                                                                Date Premuim
     Carrier            Phone Number        Policy Number           Coverage Type Expiration Date                    Due
BB Insurance             954-226-9740        UKP57496                  Property              2/15/19                 2/14/20
BB Insurance             954-226-9740       PHPK1841501                 Liability            8/15/19                 8/14/20
BB Insurance             954-226-9740       PHUB635584                 Umbrella              8/15/19                 8/14/20
BB Insurance             954-226-9740      5A974767 BME1               Boiler &              8/15/19                 8/14/20
                                                                       Machinery



The following lapse in insurance coverage occurred this month:


     Policy Type          Date Lapsed       Date Reinstated        Reason for Lapse




 Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




        Monthly Operating Report                                      Unaudited                                             9:44 AM, 1/9/2019
                         Case 18-18498-RBR                 Doc 52        Filed 01/09/19          Page 17 of 25
                                                  ATTACHMENT 8
                                SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Name of Debtor: OGHI, LLC                                               Case Number: 18-18498-RBR

Report Period Beginning: 12/1/2018                                      Period Ending: 12/20/2018

 Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement) ; (2) non-financial transactions, such as the substitution of assets or collateral;
(3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.


No significant events.




   Monthly Operating Report                                        Unaudited                                               9:44 AM, 1/9/2019
                                                                 Case 18-18498-RBR                   Doc 52   Filed 01/09/19       Page 18 of 25

                                                                                                                       December 01, 2018 through December 31, 2018
                                             JPMorgan Chase Bank, N.A.
                                                                                                                         Account Number:                    7870
                                             P O Box 182051

                                             Columbus, OH 43218 - 2051



                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                       Chase.com
                                                                                                                      Service Center:             1-800-242-7338
                                             00029047 DRE 021 210 00419 NNNNNNNNNNN   1 000000000 Z9 0000             Deaf and Hard of Hearing:   1-800-242-7383


                                             OGHI LLC.                                                                Para Espanol:               1-888-622-4273


                                             4601 N FEDERAL HWY                                                       International Calls:        1-713-262-1679

                                             POMPANO BEACH FL 33064-6510




                                                                                                                                                                           00290470401000000024
        *start*after address message area1




        We are clarifying the fee for incoming wires


        On March 17, 2019, were updating the document explaining our Additional Banking Services and Fees to clarify that the fee

        for an incoming wire is $0 if it is sent from another Chase account with the help of a Chase banker or through chase.com or

                        ®
        the Chase Mobile  app.




        As a reminder, our standard fee to receive a wire is $15, however, some of our products do not charge this fee.




        Please call the number on this statement if you have any questions.

        *end*after address message area1




       *start*summary




                      CHECKING SUMMARY                                           Chase Performance Business Checking




                    Beginning Balance                                                                             $23,535.27
                    Deposits and Additions                                                     89                 115,717.18


                    Checks Paid                                                                24                  -8,442.38


                    ATM & Debit Card Withdrawals                                               28                  -4,876.78


                    Electronic Withdrawals                                                     29                -112,943.90


                    Fees                                                                         1                    -93.59


                    Ending Balance                                                            171                 $12,895.80
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/03                                   Paymentech       Deposit    5996996          CCD ID: 1020401225                                        $4,821.95


            12/03                                   Paymentech       Deposit    5996996          CCD ID: 1020401225                                             2,250.22


            12/03                                   Paymentech       Deposit    5996996          CCD ID: 1020401225                                             1,304.07


            12/03                                   American Express Settlement 2097782965             CCD ID: 1134992250                                        227.00


            12/04                                   Deposit                                                                                                     1,306.75


            12/04                                   Deposit                                                                                                     1,248.13


            12/04                                   Deposit                                                                                                     1,188.27


            12/04                                   Deposit                                                                                                      506.86


            12/04                                   Paymentech       Deposit    5996996          CCD ID: 1020401225                                             1,844.90


            12/04                                   American Express Settlement 2097782965             CCD ID: 1134992250                                         99.96


            12/05                                   Deposit                                                                                                     1,897.49
*end*deposits and additions




                                                                                                                                                  Page 1 of 8
                                              Case 18-18498-RBR          Doc 52       Filed 01/09/19      Page 19 of 25

                                                                                               December 01, 2018 through December 31, 2018


                                                                                                Account Number:                     7870



*start*deposits and additions




                                                                 (continued)
           DEPOSITS AND ADDITIONS

            12/05               Paymentech      Deposit   5996996      CCD ID: 1020401225                                                943.90


            12/06               Deposit                                                                                                  353.50


            12/06               Paymentech      Deposit   5996996      CCD ID: 1020401225                                                944.59


            12/06               American Express Settlement 2097782965         CCD ID: 1134992250                                        242.28


            12/07               Deposit                                                                                                  749.25


            12/07               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,377.20


            12/07               American Express Settlement 2097782965         CCD ID: 1134992250                                        143.90


            12/10               Deposit                                                                                              1,382.44


            12/10               Deposit                                                                                              1,247.61


            12/10               Deposit                                                                                              1,014.32


            12/10               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            3,466.48


            12/10               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,604.72


            12/10               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,362.00


            12/10               American Express Settlement 2097782965         CCD ID: 1134992250                                        299.54


            12/10               American Express Settlement 2097782965         CCD ID: 1134992250                                        123.68


            12/11               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            2,464.08


            12/11               American Express Settlement 2097782965         CCD ID: 1134992250                                        650.70


            12/12               Deposit                                                                                              5,500.00


            12/12               Deposit                                                                                              1,137.26


            12/12               Deposit                                                                                                  615.88


            12/12               Deposit                                                                                                   85.15


            12/12               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,644.31


            12/12               American Express Settlement 2097782965         CCD ID: 1134992250                                        176.26


            12/13               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,326.22


            12/13               Reversal of Check         1207                                                                           325.00


            12/13               American Express Settlement 2097782965         CCD ID: 1134992250                                        219.91


            12/14               Deposit                                                                                                  730.90


            12/14               Deposit                                                                                                  489.12


            12/14               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            7,626.39


            12/14               American Express Settlement 2097782965         CCD ID: 1134992250                                        144.81


            12/17               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            2,490.27


            12/17               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            2,488.91


            12/17               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,067.98


            12/17               Paychex Eib     Invoice   X79650500000014 CCD ID: 3161124166                                             892.18


            12/17               American Express Settlement 2097782965         CCD ID: 1134992250                                        249.73


            12/17               American Express Settlement 2097782965         CCD ID: 1134992250                                         79.07


            12/18               Deposit                                                                                              1,744.90


            12/18               Deposit                                                                                              1,102.28


            12/18               Deposit                                                                                                  725.88


            12/18               Deposit                                                                                                  595.00


            12/18               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            2,059.77


            12/18               American Express Settlement 2097782965         CCD ID: 1134992250                                        239.25


            12/19               Deposit                                                                                              1,080.70


            12/19               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,177.97


            12/19               American Express Settlement 2097782965         CCD ID: 1134992250                                        110.97


            12/20               Deposit                                                                                              1,212.40


            12/20               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            2,032.21


            12/20               American Express Settlement 2097782965         CCD ID: 1134992250                                        107.01


            12/21               Paymentech      Deposit   5996996      CCD ID: 1020401225                                            1,019.98


            12/21               American Express Settlement 2097782965         CCD ID: 1134992250                                        224.51


            12/24               Deposit                                                                                              1,638.10
*end*deposits and additions




                                                                                                                           Page 2 of 8
                                                   Case 18-18498-RBR           Doc 52      Filed 01/09/19      Page 20 of 25

                                                                                                    December 01, 2018 through December 31, 2018


                                                                                                     Account Number:                     7870



*start*deposits and additions




                                                                      (continued)
           DEPOSITS AND ADDITIONS

            12/24                     Deposit                                                                                             1,287.24


            12/24                     Deposit                                                                                             1,199.86


            12/24                     Deposit                                                                                                  655.59


            12/24                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            3,096.54


            12/24                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            2,119.71




                                                                                                                                                        10290470402000000064
            12/24                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            2,018.43


            12/24                     American Express Settlement 2097782965        CCD ID: 1134992250                                         551.64


            12/24                     American Express Settlement 2097782965        CCD ID: 1134992250                                          30.00


            12/26                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            1,337.47


            12/26                     American Express Settlement 2097782965        CCD ID: 1134992250                                         376.91


            12/26                     American Express Settlement 2097782965        CCD ID: 1134992250                                         282.66


            12/26                     Reversal of Check        1223                                                                            179.00


            12/27                     Deposit                                                                                             1,642.12


            12/27                     Deposit                                                                                                  754.43


            12/27                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            1,553.42


            12/27                     American Express Settlement 2097782965        CCD ID: 1134992250                                          91.98


            12/28                     Deposit                                                                                             1,412.38


            12/28                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            1,941.05


            12/28                     American Express Settlement 2097782965        CCD ID: 1134992250                                         197.45


            12/31                     Deposit                                                                                             2,974.93


            12/31                     Deposit                                                                                             2,574.73


            12/31                     Deposit                                                                                             1,787.86


            12/31                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            3,787.49


            12/31                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            2,913.84


            12/31                     Paymentech     Deposit   5996996      CCD ID: 1020401225                                            2,076.15


            12/31                     American Express Settlement 2097782965        CCD ID: 1134992250                                         906.17


            12/31                     American Express Settlement 2097782965        CCD ID: 1134992250                                         542.06


            Total Deposits and Additions                                                                                             $115,717.18
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       1200                     ^                                                                                      12/03                  $480.00


       1201                     ^                                                                                      12/03                   281.00


       1202                     ^                                                                                      12/03                   401.40


       1203                     ^                                                                                      12/03              1,080.20


       1204                     ^                                                                                      12/03                   282.50


       1205                     ^                                                                                      12/06                   488.02


       1206                     ^                                                                                      12/06                   237.27


       1207                     ^                                                                                      12/12                   325.00


       1208                     ^                                                                                      12/12                    83.33


       1209                     ^                                                                                      12/10                    81.00


       1210                     ^                                                                                      12/31                   410.81


       1211                     ^                                                                                      12/10                   405.25


       1212                     ^                                                                                      12/13                   119.76


       1214                     * ^                                                                                    12/13                   463.84


       1215                     ^                                                                                      12/14                   239.90


       1216                     ^                                                                                      12/13                   127.82


       1217                     ^                                                                                      12/17                   259.00


       1218                     ^                                                                                      12/17                   221.00
*end*checks paid section3




                                                                                                                                Page 3 of 8
                                                           Case 18-18498-RBR             Doc 52     Filed 01/09/19          Page 21 of 25

                                                                                                              December 01, 2018 through December 31, 2018


                                                                                                               Account Number:                     7870



*start*checks paid section3




                                                           (continued)
            CHECKS PAID

       1219                                         Check # 1219      Travelers Bi     Check Pymt     Arc ID: 9171572807         12/27                   354.00


       1221                          * ^                                                                                         12/26                   155.18


       1222                          ^                                                                                           12/24                   417.25


       1223                          ^                                                                                           12/24                   179.00


       1224                          ^                                                                                           12/27                   119.50


       1225                          ^                                                                                           12/31              1,230.35


            Total Checks Paid                                                                                                                      $8,442.38
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,

            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.


            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on

                              one of your previous statements.


            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              12/03                        Card Purchase        12/02 Revel Systems 415-7441433 CA Card 4601                                            $297.00


              12/04                        Card Purchase        12/03 Trophies By Edco Inc 800-377-8646 FL Card 4601                                     192.92


              12/05                        Card Purchase With Pin   12/05 Advance Auto Parts # Pompano Beach FL Card 4601                                 70.97


              12/05                        Card Purchase With Pin   12/05 Publix Super Mar 370 Lighthouse PO FL Card 4601                                   6.90


              12/06                        Card Purchase        12/05 Mead Direct Response, 800-5655396 IL Card 4601                                      76.49


              12/06                        Card Purchase        12/05 Century Fire Protection Duluth GA Card 4601                                         79.50


              12/06                        Card Purchase With Pin   12/06 Publix Super Mar 370 Lighthouse PO FL Card 4601                                 16.21


              12/07                        Card Purchase        12/05 Personnel Concepts 800-333-3795 CA Card 4601                                        48.90


              12/07                        Card Purchase        12/05 Personnel Concepts 800-333-3795 CA Card 4601                                       208.59


              12/07                        Card Purchase With Pin   12/07 Gfs Store #1945 250 Boynton Beach FL Card 4601                                 119.66


              12/07                        Card Purchase With Pin   12/07 Restaurant Depot Pompano Beach FL Card 4601                                    263.68


              12/07                        Card Purchase With Pin   12/07 Publix Super Mar 370 Lighthouse PO FL Card 4601                                   9.44


              12/10                        Card Purchase With Pin   12/09 Walgreens Store 1005 Deerfield Bea FL Card 4601                                 38.56


              12/11                        Card Purchase        12/11 Amzn Mktp US*M03Qp3W Amzn.Com/Bill WA Card 4601                                     49.07


              12/11                        Card Purchase With Pin   12/11 Lowe's #1792 Pompano Beach FL Card 4601                                        196.61


              12/12                        Card Purchase        12/11 4Te*Alarm Partners 800-330-5056 FL Card 4601                                       227.98


              12/12                        Card Purchase        12/11 4Te*Alarm Partners 800-330-5056 FL Card 4601                                       227.98


              12/17                        Card Purchase With Pin   12/15 Restaurant Depot Pompano Beach FL Card 4601                                    528.02


              12/17                        Card Purchase With Pin   12/16 Party City 549 Lighthouse PO FL Card 4601                                         6.34


              12/18                        Recurring Card Purchase 12/17 Screencloud London Card 4601                                                     20.00


              12/21                        Card Purchase        12/21 Amzn Mktp US*M25Sh8B Amzn.Com/Bill WA Card 4601                                     84.45


              12/24                        Card Purchase        12/22 Lowes #01792* Pompano Beach FL Card 4601                                           221.15


              12/26                        Card Purchase        12/24 A & R Sports 201-9418875 NJ Card 4601                                             1,105.30


              12/27                        Card Purchase With Pin   12/27 Wm Supercenter # Boynton Beach FL Card 4601                                     47.84


              12/27                        Card Purchase With Pin   12/27 Gfs Store #1945 250 Boynton Beach FL Card 4601                                 128.43


              12/27                        Card Purchase With Pin   12/27 Winn-Dixie   #03 101 Deerfield Bea FL Card 4601                                 39.17


              12/31                        Card Purchase        12/28 Party City 549 Lighthouse PO FL Card 4601                                          190.78


              12/31                        Card Purchase With Pin   12/31 Restaurant Depot Pompano Beach FL Card 4601                                    374.84


              Total ATM & Debit Card Withdrawals                                                                                                   $4,876.78
 *end*atm debit withdrawal


 *start*atm and debit card summary




                       ATM & DEBIT CARD SUMMARY
          Victor William Cox                        Card 4601
 *end*atm and debit card summary




                                                                                                                                          Page 4 of 8
                                                      Case 18-18498-RBR                Doc 52       Filed 01/09/19     Page 22 of 25

                                                                                                            December 01, 2018 through December 31, 2018


                                                                                                             Account Number:                     7870



*start*atm and debit card summary




                                                      Total ATM Withdrawals & Debits                                                                  $0.00


                                                      Total Card Purchases                                                                      $4,876.78


                                                      Total Card Deposits & Credits                                                                   $0.00



         ATM & Debit Card Totals


                                                      Total ATM Withdrawals & Debits                                                                  $0.00


                                                      Total Card Purchases                                                                      $4,876.78


                                                      Total Card Deposits & Credits                                                                   $0.00
*end*atm and debit card summary




                                                                                                                                                               10290470403000000064
*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            12/03                   Paymentech         Fee         5996996        CCD ID: 1020401225                                             $1,628.61


            12/03                   American Express Collection 2097782965            CCD ID: 1134992250                                              139.28


            12/03                   Merchant Service Merch Fee         8032646443      CCD ID: 2841010148                                             124.94


            12/03                   Constantcontact     8552295506                Web ID: 0009268834                                                   45.00


            12/04                   American Express Axp Discnt 2097782965             CCD ID: 1134992250                                             368.22


            12/05                   Teco/People Gas      Utilitybil 211009154116     Web ID: 2803339001                                           1,730.11


            12/05                   Infinite Energy   8773425434 911314170339          PPD ID: 1593244997                                         1,325.08


            12/05                   Waste Management Internet          043000097284444 Web ID: 9049038216                                             505.17


            12/05                   Suburban Propane Payment            Spppay004073707 CCD ID: 9204554002                                            392.26


            12/05                   Waste Management Internet          043000097312862 Web ID: 9049038216                                             293.16


            12/05                   Ez Facility    Club Fees       10000006018      PPD ID: 1461970291                                                159.00


            12/06                   Phila Ins CO      Ins IN       81853534       PPD ID: 2316092819                                              1,492.66


            12/06                   Usaepay           1118 Billi              CCD ID: Rf00011910                                                       49.00


            12/07                   Cheney Brothers      A/R Paymnt 60020517           PPD ID: 1591003104                                         2,042.12


            12/12                   12/12 Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY 14586- Ref:                      17,187.36

                                    Client Number: 0903-17079027 Trn: 3978500346Es


            12/12                   Fpl Direct Debit Elec Pymt       8988576230 Webi Web ID: 3590247775                                           4,760.15


            12/12                   Fpl Direct Debit Elec Pymt       2612886230 Webi Web ID: 3590247775                                           1,954.22


            12/13                   12/13 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Pmma Investments                      21,200.00

                                    LLC Windemere FL 34786 US Ref:/Time/08:03 Imad: 1213B1Qgc07C004506 Trn:

                                    3712100347Es


            12/13                   Affordable Repai Sale                      CCD ID: 9215986202                                                      16.00


            12/14                   Fla Dept Revenue C01              67141907      CCD ID: 7596001874                                            5,558.51


            12/18                   Ipfs800-791-7901 Ipfspmtgaa 740710               CCD ID: 8331659615                                           2,422.26


            12/20                   Cheney Brothers      A/R Paymnt 60020517           PPD ID: 1591003104                                         1,021.37


            12/20                   Comcast           Cable        2968430       Web ID: 0000213249                                                   602.01


            12/20                   Waste Management Internet           043000097403402 Web ID: 9049038216                                            505.17


            12/21                   Fpl Direct Debit Elec Pymt       8988576230 Webi Web ID: 3590247775                                           4,760.15


            12/21                   Fpl Direct Debit Elec Pymt       2612886230 Webi Web ID: 3590247775                                           1,954.21


            12/27                   12/27 Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY 14586- Ref:                      18,789.88

                                    Paychex Client Number: 0903-17079027 Trn: 3981400361Es


            12/31                   12/31 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Pmma Investments                      21,200.00

                                    LLC Windemere FL 34786 US Ref:/Time/17:04 Imad: 1231B1Qgc07C047101 Trn:

                                    7663000365Es


            12/31                   Normandy Harbor       Sigonfile   5Drf7B        PPD ID: 9000240653                                                718.00


            Total Electronic Withdrawals                                                                                                     $112,943.90
*end*electronic withdrawal


*start*fees section




                      FEES

            12/05                    Service Charges For The Month of November                                                                        $93.59


            Total Fees                                                                                                                                $93.59
*end*fees section




                                                                                                                                        Page 5 of 8
                                                               Case 18-18498-RBR             Doc 52       Filed 01/09/19         Page 23 of 25

                                                                                                                     December 01, 2018 through December 31, 2018


                                                                                                                       Account Number:                     7870



*start*post fees message




         You were charged a monthly service fee of $30.00 this period. You can avoid this fee in the future by maintaining a

         relationship balance (combined business deposits) of $35,000.00. Your relationship balance was $23,786.00.
*end*post fees message


*start*daily ending balance2




                DAILY ENDING BALANCE

     12/03                                                   $27,378.58          12/12                     27,194.56            12/21                           18,648.07



     12/04                                                    33,012.31          12/13                      7,138.27            12/24                           30,427.78



     12/05                                                    31,277.46          12/14                     10,331.08            12/26                           31,343.34



     12/06                                                    30,378.68          12/17                     16,584.86            12/27                           15,906.47



     12/07                                                    29,956.64          12/18                     20,609.68            12/28                           19,457.35



     12/10                                                    39,932.62          12/19                     22,979.32            12/31                           12,895.80



     12/11                                                    42,801.72          12/20                     24,202.39
*end*daily ending balance2




*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Maintenance Fee                                                                            $30.00


            Excess Product Fees                                                                         $0.00


            Other Service Charges                                                                      $86.55


            Total Service Charges
*start*service charge summary2 part2
                                                                                                      $116.55    Will be assessed on 1/4/19




            Checks Paid / Debits                                                                           81


            Deposits / Credits                                                                             87


            Deposited Items                                                                                  7


            Total Transactions
*end*service charge summary2
                                                                                                          175
*start*service charge detail2




             SERVICE CHARGE DETAIL
            Your Product Includes:



            ACCOUNT 000000628827870
                                Monthly Service Fee                                           1                                          $30.00                 $30.00

                                Transactions                                                175             0            175              $0.00                  $0.00

                                Subtotal                                                                                                                        $30.00
            Other Fees
                                Electronic Items Deposited                                    3    999,999,999             0              $0.40                  $0.00

                                Electronic Credits                                           55    999,999,999             0              $0.40                  $0.00

                                Non-Electronic Transactions                                 120           250              0              $0.40                  $0.00

                                Cash Deposited

                                       Branch Deposit - Immediate Verification           $34,620      $20,000        $14,620         $0.0025                    $36.55

                                Domestic Wire Fee                                             2             2              0             $35.00                  $0.00

                                Online Domestic Wire Fee                                      2             0              2             $25.00                 $50.00

                                Branch Order - Coin Roll                                    128             0            128              $0.00                  $0.00

                                Currency Straps Ordered                                      20             0             20              $0.00                  $0.00

                                                                                                                                                                         1
                                Online - Positive Pay Exception                               1             0              1              $0.00                  $0.00

            Total Service Charge (Will be assessed on 1/4/19)                                                                                               $116.55

            ACCOUNT 000000628827870
                                Monthly Service Fee                                           1

                                Electronic Items Deposited                                    3

                                Electronic Credits                                           55

                                Non-Electronic Transactions                                 120
*end*service charge detail2




                                                                                                                                                  Page 6 of 8
                                                                      Case 18-18498-RBR                      Doc 52        Filed 01/09/19            Page 24 of 25

                                                                                                                                       December 01, 2018 through December 31, 2018


                                                                                                                                         Account Number:                         7870



*start*service charge detail2




                                                                                                (continued)
             SERVICE CHARGE DETAIL
                                Cash Deposited

                                              Branch Deposit - Immediate Verification                    $34,620

                                Domestic Wire Fee                                                             2

                                Online Domestic Wire Fee                                                      2

                                Branch Order - Coin Roll                                                    128

                                Currency Straps Ordered                                                      20




                                                                                                                                                                                                10290470404000000064
                                Online - Positive Pay Exception                                               1



         1
                         This charge represents a service provided in a previous month.
*end*service charge detail2



*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                      Call us at 1-866-564-2262 or write us at the

                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

                   incorrect or if you need more information about a transfer listed on the statement or receipt.

                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error

                   appeared.                         Be prepared to give us the following information:

                                                       Your name and account number
                                                       The dollar amount of the suspected error
                                                       A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly.                         If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.


                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                    Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                         If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you.                         For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A.                            Member FDIC




                                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                        Page 7 of 8
Case 18-18498-RBR     Doc 52       Filed 01/09/19          Page 25 of 25

                                              December 01, 2018 through December 31, 2018


                                                  Account Number:                   7870




             This Page Intentionally Left Blank




                                                                          Page 8 of 8
